                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

In The Matter Of:                                  In Bankruptcy:

THOMAS ROBERT CORBIN, JR.                          Case No. 12-56691-PJS
SABRINA RENEE CORBIN                               Chapter 7
                                                   Hon. PHILLIP J. SHEFFERLY
             Debtor(s).                /

                     CERTIFICATE OF DISTRIBUTION

      Douglas S. Ellmann, Trustee of the above-named estate, hereby states the
following:

      1.    That the Trustee has fully administered this estate by either liquidating
or abandoning all property of the estate;

      2.     That the Trustee has collected $6,150.90 and disbursed $93.41,
leaving a balance on hand of $6,057.49, which funds are deposited in an account at
Bank of Texas;

      3.     That of the funds on hand the following distribution should be made:

Chapter 7 Administrative Expenses Amount Allowed             % Paid     Amount Paid
Douglas S. Ellmann Trustee fees per    $1,365.09             100.00       $1,365.09
c/o 7/21/20
DOUGLAS S. ELLMANN Trustee                $49.96              100.00           $49.96
Expense per c/o 7/21/20
ELLMANN & ELLMANN, P.C.                $2,718.00              100.00       $2,718.00
Attorney for Trustee Fees per c/o
7/21/20
ELLMANN & ELLMANN, P.C.                   $96.65              100.00           $96.65
Attorney for Trustee Expenses per
c/o 7/21/20
                                                           Subtotal:       $4,229.70


 12-56691-pjs    Doc 151   Filed 07/22/20   Entered 07/22/20 09:36:21   Page 1 of 3
Unsecured Claims                  Amount Allowed            % Paid     Amount Paid
1     Macys Retail Holdings, Inc.      $1,491.43              1.95         $29.05
2     Department Stores National         $597.47              1.95         $11.63
      Bank/Macy's
3     Real Time Resolutions, Inc      $47,015.63               1.95         $915.92
4     Sprint                             $340.66               1.95           $6.63
5     FIA CARD SERVICES, N.A.          $8,180.76               1.95         $159.37
6     ALLEGIANCE HEALTH,               $1,961.94               1.95          $38.22
      FKA FOOTE MEMORIAL
      HOSPITAL
9     American InfoSource LP as          $274.09               1.95            $5.34
      agent for
10    CitiFinancial, Inc               $2,448.30               1.95          $47.70
11    Capital One Bank (USA),          $1,699.10               1.95          $33.10
      N.A.
12    ING-Annuity                        $463.28               1.95           $9.03
13    ING-Annuity                      $5,351.40               1.95         $104.25
14    Regional Acceptance             $14,615.03               1.95         $284.72
      Corporation
15    COMCAST                            $389.47               1.95           $7.59
16    InSolve Recovery, LLC, c/o         $799.54               1.95          $15.58
      Capital Recovery Group
17    Frontier Communications            $222.36               1.95           $4.33
18    Russell Collection Agency          $529.00               1.95          $10.31
19    Portfolio Recovery               $2,176.38               1.95          $42.40
      Associates, LLC
22    Midland Credit Management,         $679.40               1.95          $13.24
      Inc. as agent for
23    Russell Collection Agency          $529.00               1.95          $10.31
24    Dr. Neil Starkey                   $980.00               1.95          $19.09
25    United Insurance Group             $463.28               1.95           $9.03
26    American InfoSource LP as          $466.42               1.95           $9.09
      agent for


 12-56691-pjs   Doc 151   Filed 07/22/20   Entered 07/22/20 09:36:21   Page 2 of 3
27    Frontier Communications                     $54.74        1.95           $1.07
28    W.A. FOOTE MEMORIAL                      $2,093.97        1.95          $40.79
      HOSPITAL
                                                           Subtotal:       $1,827.79

                                                              Total:       $6,057.49


The undersigned Trustee certifies under penalty of perjury that the foregoing is
true and correct to the best of his knowledge.

Dated: July 22, 2020                       /s/ DOUGLAS S. ELLMANN P34617
                                           Douglas S. Ellmann, Chapter 7 Trustee
                                           308 West Huron
                                           Ann Arbor, MI 48103
                                           Phone: (734) 668-4800
                                           E-mail: dse@ellmannlaw.com




 12-56691-pjs   Doc 151   Filed 07/22/20    Entered 07/22/20 09:36:21   Page 3 of 3
